Exhibit 10.9

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Deferral Election Agreement for Deferred Share Units

 

--------------------------------------------------------------------------------

 

DEFERRAL AGREEMENT (the “Deferral Agreement”), made this          day of 
          ,           , by and between                                (the
“Participant”), and Capital Trust, Inc. (the “Company”).

 

WHEREAS, the Company has established the Capital Trust, Inc. 2007 Long-Term
Incentive Plan (the “Plan”), which is attached as Exhibit B, and the Participant
is eligible to participate in said Plan;

 

WHEREAS, Section 9(a) of the Plan permits the Committee to authorize deferral
compensation elections with any deferred compensation being credited to Deferred
Share Units (“DSUs”) in accordance with Section 9 of the Plan;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

1.                                       Term of Election. This Deferral
Agreement and the provisions of the Plan constitute the entire agreement between
the parties, and will continue in full force and effect until, either you
execute a superseding Deferral Agreement, you revoke the Deferral Agreement in a
writing sent to and approved by the Committee, you cease service with the
Company, or the Plan is terminated by appropriate corporate action, whichever
shall first occur. This Deferral Agreement will become effective:

 

a.                                       on the January 1st following the
execution of this Deferral Agreement; or

 

b.                                      on the first day of the next calendar
month following the execution of this Deferral Agreement, but only if this
Deferral Agreement is executed within the 30-day period after you first become
eligible for Plan participation.

 

2.                                       Compensation being Deferred. You make
the following election (which shall supersede any prior election only to the
extent of an election made affirmatively herein) to defer the following amount
of fees/compensation for as long as this Deferral Agreement is in effect:

 

a.                                                    percent (        %) of the
amount otherwise payable in cash.

 

b.                                                   percent (        %) of the
amount otherwise payable in shares of the Company’s common stock.

 

c.                                                    percent (        %) of any
Restricted Share Units (“RSUs”) in which the Participant earns a vested interest
(but only if the underlying Award Agreement specifically authorizes deferral
elections).

 

1

--------------------------------------------------------------------------------


 

3.                                       Crediting, Vesting, and Distribution of
Deferred Compensation. The Company agrees to make DSU credits in accordance with
Section 9 of the Plan and the elections that you make in the Distribution
Election Agreement that is attached hereto as Exhibit A.

 

4.                                       Taxes. Except to the extent otherwise
specifically provided in another document establishing contractual rights for
you, by signing this Deferral Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise pursuant to
this Award (including taxes arising under Sections 409A or 4999 of the Code),
and that neither the Company nor the administrator of the Plan shall have any
obligation whatsoever to pay such taxes or otherwise indemnify or hold you
harmless from any or all of such taxes. The Committee shall nevertheless have
the discretion –

 

a.                                       to condition any issuance of Shares on
your satisfaction of applicable employment and withholding taxes; and

 

b.                                      to unilaterally interpret this Deferral
Agreement and the Plan in any manner that (i) conforms with the requirements of
Section 409A of the Code with respect to compensation that is deferred and that
vests after December 31, 2004, (ii) that voids any election of yours to the
extent it would violate Section 409A of the Code, and (iii) for any distribution
election that would violate Section 409A of the Code, that defers distributions
pursuant to the Award until the earliest to occur of a distribution event that
is allowable under Section 409A of the Code or any distribution event that is
both allowable under Section 409A of the Code and is elected by you, subject to
any valid second election to defer, that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C).

 

The Committee shall have the sole discretion to interpret the requirements of
the Code, including Section 409A, for purposes of the Plan and this Deferral
Agreement.

 

5.                                       Designation of Death Beneficiary.
Notwithstanding anything to the contrary contained herein or in the Plan,
following the execution of this Deferral Agreement, you may expressly designate
a death beneficiary (the “Death Beneficiary”) to your rights and interest under
this Deferral Agreement. You shall designate the Death Beneficiary by completing
and executing a designation of death beneficiary agreement substantially in the
form attached hereto as Attachment 1 to Exhibit A (“Designation of Death
Beneficiary”) and delivering an executed copy of the Designation of Death
Beneficiary to the Company.

 

6.                                       Restrictions on Transfer of Award. This
Deferral Agreement may not be sold, pledged, or otherwise transferred without
the prior written consent of the Committee. Notwithstanding the foregoing, you
may transfer this Deferral Agreement

 

(i)                           by instrument to an inter vivos or testamentary
trust (or other entity) in which each beneficiary is a permissible gift
recipient, as such is set forth in subsection (ii) of this Section, or

 

(ii)                        by gift to charitable institutions or by gift or
transfer for consideration to any of the following relatives of yours (or to an
inter vivos trust, testamentary trust or other entity primarily for the benefit
of the following relatives of

 

2

--------------------------------------------------------------------------------


 

yours): any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.

 

Any transferee of your rights shall succeed to and be subject to all of the
terms of this Deferral Agreement and the Plan.

 

7.                                       Conditions on Issuance of Shares;
Transfer Restrictions. Notwithstanding any other provision of the Plan or of
this Deferral Agreement: (i) the Committee may condition your receipt of Shares
on your execution of a shareholder agreement imposing terms generally applicable
to other similarly-situated employee-shareholders; and (ii) any Shares issued
pursuant to this Deferral Agreement shall be non-transferable until the first
day of the seventh month following the termination of your Continuous Service.

 

8.                                       Notices. Any notice or communication
required or permitted by any provision of this Deferral Agreement to be given to
you shall be in writing and shall be delivered electronically, personally, or
sent by certified mail, return receipt requested, addressed to you at the last
address that the Company had for you on its records. Each party may, from time
to time, by notice to the other party hereto, specify a new address for delivery
of notices relating to this Deferral Agreement. Any such notice shall be deemed
to be given as of the date such notice is personally delivered or properly
mailed.

 

9.                                       Binding Effect. Except as otherwise
provided in this Deferral Agreement or in the Plan, every covenant, term, and
provision of this Deferral Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legatees, legal
representatives, successors, transferees, and assigns.

 

10.                                 Modifications. This Deferral Agreement
may be modified or amended at any time, in accordance with Section 15 of the
Plan and provided that you must consent in writing to any modification that
adversely and materially affects your rights or obligations under this Deferral
Agreement (with such an affect being presumed to arise from a modification that
would trigger a violation of Section 409A of the Code).

 

11.                                 Headings. Section and other headings
contained in this Deferral Agreement are for reference purposes only and are not
intended to describe, interpret, define or limit the scope or intent of this
Deferral Agreement or any provision hereof.

 

12.                                 Severability. Every provision of this
Deferral Agreement and of the Plan is intended to be severable. If any term
hereof is illegal or invalid for any reason, such illegality or invalidity shall
not affect the validity or legality of the remaining terms of this Deferral
Agreement.

 

13.                                 Counterparts. This Deferral Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

 

14.                                 Plan Governs. By signing this Deferral
Agreement, you acknowledge that you have received a copy of the Plan and that
your Deferral Agreement is subject to all the provisions

 

3

--------------------------------------------------------------------------------


 

contained in the Plan, the provisions of which are made a part of this Deferral
Agreement, and your Award is subject to all interpretations, amendments,
rules and regulations which from time to time may be promulgated and adopted
pursuant to the Plan. In the event of a conflict between the provisions of this
Deferral Agreement and those of the Plan, the provisions of the Plan shall
control.

 

15.                                 Investment Purposes. By executing this
Deferral Agreement, you represent and warrant that any Shares issued to you
pursuant to your Award will be held for investment purposes only for your own
account, and not with a view to, for resale in connection with, or with an
intent in participating directly or indirectly in, any distribution of such
Shares within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”).

 

16.                                 Not a Contract of Employment. By executing
this Deferral Agreement you acknowledge and agree that nothing in this Deferral
Agreement or the Plan confers on you any right to continue an employment,
service or consulting relationship with the Company, nor shall it affect in any
way your right or the Company’s right to terminate your employment, service, or
consulting relationship at any time, with or without Cause; and the Company
would not have executed this Deferral Agreement but for these acknowledgements
and agreements.

 

17.                                 Securities Law Restrictions. Regardless of
whether the offering and sale of Shares under the Plan have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or have
been registered or qualified under the securities laws of any state, the Company
at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

 

18.                                 Long-term Consideration for Award.
[OPTIONAL] The terms and conditions set forth in Exhibit D are hereby
incorporated by reference and made an integral part of this Award Agreement. An
invalidation of all or part of Exhibit D, or your commencement of litigation to
invalidate, modify, or alter the terms and conditions set forth in Exhibit D,
shall cause this Award to become null, void, and unenforceable.

 

19.                                 Governing Law. The laws of the State of New
York shall govern the validity of this Deferral Agreement, the construction of
its terms, and the interpretation of the rights and duties of the parties
hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

 

CAPITAL TRUST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

PARTICIPANT

 

 

 

 

 

The undersigned Participant hereby accepts the terms of this
Award and the Plan.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Distribution Election Agreement regarding Deferred Share Units

 

--------------------------------------------------------------------------------

 

DISTRIBUTION AGREEMENT, made this          day of            ,           , by
and between                                          (the “Participant”), and
Capital Trust, Inc. (the “Company”), with respect to compensation that you defer
pursuant to the terms and conditions of the Deferral Agreement (the “Deferral
Agreement”) dated                              ,          between the
Participant and the Company.

 

WHEREAS, the Company has established the Capital Trust, Inc. 2007 Long-Term
Incentive Plan (the “Plan”), and you have elected to defer compensation and
thereby to participate in said Plan and to accrue Deferred Share Units (“DSUs”)
in accordance with Section 9 of the Plan;

 

NOW THEREFORE, it is mutually agreed as follows:

 

1.                                       Form and Time of Payment. By the
execution hereof, I agree to participate in the Plan, upon the terms and
conditions set forth therein, and, in accordance therewith, elect to have my
Account distributed to me in whole Shares (with cash being paid in lieu of
fractional Shares), upon the earliest of the events checked below:

 

Event

 

Form of Distribution

 

Time of Distribution

 

 

 

 

 

o Death

 

o            One lump sum distribution.

 

o            Substantially equal annual payments over a period of        years
(up to 10).

 

o            As soon as practicable.

 

o            The next January 1st.

 

o            Other:                        .

 

 

 

 

 

o Disability

 

o            One lump sum distribution.

 

o            Substantially equal annual payments over a period of        years
(up to 10).

 

o            As soon as practicable.

 

o            The next January 1st.

 

o            Other:                        .

 

 

 

 

 

o Other Separation from Service

 

o            One lump sum distribution.

 

o            Substantially equal annual payments over a period of        years
(up to 10).

 

o            As soon as practicable.

 

o            The next January 1st.

 

o            Other:                        .

 

--------------------------------------------------------------------------------


 

o Change in Control

 

o            One lump sum distribution.

 

o            Substantially equal annual payments over a period of        years
(up to 10).

 

o            As soon as practicable.

 

o            The next January 1st.

 

o            Other:                        .

 

 

 

 

 

o Specified Date

 

o            One lump sum distribution.

 

o            Substantially equal annual payments over a period of        years
(up to 10).

 

Date:                        ,       .

 

2.                                       Designation of Beneficiary. In the
event of my death before I have collected all of the benefits payable under the
Plan, I hereby direct that any remaining benefits payable under the Plan be
distributed to the beneficiary or beneficiaries I have designated pursuant to
Attachment 1.

 

3.                                       Effect of Election. I recognize and
agree that the elections made in Section 1 hereof apply to the entire value of
my account, and these elections may only be changed at least one year in advance
of the earliest date on which payments would otherwise commence pursuant to
Section 1 hereof, and may only be changed pursuant to an election that conforms
with the requirements set forth in Section 9 of the Plan.

 

With respect to the elections made in Section 1 hereof, I may, by submitting an
effective superseding Distribution Agreement at any time and from time to time,
prospectively change the beneficiary designation and the manner of payment to a
beneficiary. Such elections shall, however, become irrevocable upon my death.

 

4.                                       Taxes. I recognize and agree that I am
solely responsible and liable for the satisfaction of all income taxes and
penalties that may arise in connection with my participation in the Plan
(including any taxes arising under Section 409A of the Code). The Company shall
not have any obligation to indemnify or otherwise hold me or any of my
beneficiaries harmless from any or all of such taxes, but is permitted to take
discretionary action pursuant to Section 11(c) of the Plan.

 

5.                                       Mutual Commitments. The Company agrees
to make payment of all amounts due to me in accordance with the terms of the
Plan and the elections I make herein. I agree to be bound by the terms of the
Plan, as in effect on the date hereof or properly amended hereafter.

 

6.                                       The terms of Sections 6 through 18 of
the Deferral Agreement are incorporated herein by reference, and shall apply to
this Distribution Agreement based on the understanding that references in such
Sections to Deferral Agreement shall refer to this Distribution Agreement for
purposes hereof.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

 

 

CAPITAL TRUST, INC.

 

 

 

By:

 

 

Printed Name:

 

 

A duly authorized executive officer

 

 

 

 

 

PARTICIPANT

 

 

 

Printed Name:

 

 

--------------------------------------------------------------------------------


 

Attachment 1

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

Designation of Death Beneficiary

 

In the event of my death or “Disability” within the meaning of the Capital
Trust, Inc. 2007 Long-Term Incentive Plan (the “Plan”), I hereby designate the
following person to be my beneficiary for the Award(s) (within the meaning of
the Plan) identified below:

 

Name of Beneficiary:

 

 

Address:

 

 

 

Social Security No.:

 

 

This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:

 

o                  any Award that I have received or ever receive in the future
under the Plan.

 

o                  the                                    Award that I received
pursuant to an award agreement dated                        ,          between
me and Capital Trust, Inc. (the “Company”).

 

I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation. A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.

 

 

Date:

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

 

 

 

Your Name (printed):

 

 

 

Sworn to before me this

         day of                         , 200  

 

 

 

 

Notary Public

 

County of                                    

State of                                        

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

Long-Term Consideration and

Company Recovery for Breach

 

--------------------------------------------------------------------------------

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                   [include job title or description]
who will advance and promote the Company’s business interests and objectives.
Accordingly, you agree that this Award shall be subject to the terms and
conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

 

(a)                                  Fiduciary Duty. During your employment with
the Company you shall devote your full energies, abilities, attention and
business time to the performance of your job responsibilities and shall not
engage in any activity which conflicts or interferes with, or in any way
compromises, your performance of such responsibilities.

 

(b)                                 Confidential Information. You recognize that
by virtue of your employment with the Company, you will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known, and not readily accessible to the Company’s competitors. This information
(the “Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers. You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense.
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

 

(c)                                  Non-Solicitation of Customers. You
recognize that by virtue of your employment with the Company you will be
introduced to and involved in the solicitation and servicing of existing
customers of the Company and new customers obtained by the Company during your
employment. You understand and agree that all efforts expended in soliciting and
servicing such customers shall be for the permanent benefit of the Company. You
further agree that during your employment with the Company you will not engage
in any conduct which could in any way jeopardize or disturb any of the Company’s
customer relationships. You also recognize the Company’s legitimate interest in
protecting, for a reasonable period of time after your employment with the
Company, the Company’s customers. Accordingly, you agree that, for a period
beginning on the date hereof and ending one (1) year after termination of your
employment with the Company, regardless of the reason for such termination, you
shall not, directly or indirectly, without the prior written consent of the
Chairman of the Company, market, offer, sell or otherwise furnish

 

1

--------------------------------------------------------------------------------


 

any products or services similar to, or otherwise competitive with, those
offered by the Company to any customer of the Company.

 

(d)                                 Non-Solicitation of Employees. You recognize
the substantial expenditure of time and effort which the Company devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, you agree that, for a period beginning on the date hereof and
ending two (2) years after termination of your employment with the Company,
regardless of the reason for such termination, you shall not, directly or
indirectly, for yourself or on behalf of any other person or entity, solicit,
offer employment to, hire or otherwise retain the services of any employee of
the Company.

 

(e)                                  Non-Competition. <IF DESIRED, PHJW TO
CUSTOMIZE TO CONFORM WITH APPLICABLE LAW.>

 

(f)                                    Survival of Commitments; Potential
Recapture of Award and Proceeds. You acknowledge and agree that the terms and
conditions of this Section regarding confidentiality and non-solicitation [and
non-competition] shall survive both (i) the termination of your employment with
the Company for any reason, and (ii) the termination of the Plan, for any
reason. You acknowledge and agree that the grant of Deferred Share Units in this
Award Agreement is just and adequate consideration for the survival of the
restrictions set forth herein, and that the Company may pursue any or all of the
following remedies if you either violate the terms of this Section or succeed
for any reason in invalidating any part of it (it being understood that the
invalidity of any term hereof would result in a failure of consideration for the
Award):

 

(i)                                     declaration that the Award is null and
void and of no further force or effect;

 

(ii)                                  recapture of any cash paid or Shares
issued to you, or any designee or beneficiary of you, pursuant to the Award;

 

(iii)                               recapture of the proceeds, plus reasonable
interest, with respect to any Shares that are both issued pursuant to this Award
and sold or otherwise disposed of by you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

 

(g)                                 Acknowledgement. You acknowledge and agree
that your adherence to the foregoing requirements will not prevent you from
engaging in your chosen occupation and earning a satisfactory livelihood
following the termination of your employment with the Company.

 

2

--------------------------------------------------------------------------------

 